Citation Nr: 1751693	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  15-13 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an earlier effective date for a total disability rating based upon individual unemployability due to service connected disabilities (TDIU), currently effective April 2010.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to January 1954.
This matter is before the Board of Veterans' Appeals (Board) on appeal a December 2012 rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

April 2010 is the earliest recognizable date of entitlement to TDIU, and the point at which the Veteran's service-connected disabilities precluded him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for an earlier effective date for the award of entitlement to TDIU have not been met.  38 U.S.C.A. §§ 5110, 5111; 38 C.F.R. §§ 3.151, 3.155, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Legal Criteria

Except as otherwise provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  A threshold requirement, however, for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 
See 38 C.F.R. § 4.16(a).

Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. 
 §§ 3.341, 4.16, 4.19.  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91. The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).

The issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  See 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011).

The Board notes that Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  Such scores are relevant in this case, as PTSD forms, in part, the basis for his claim.  The GAF is a scale which reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The Board notes that the GAF scale was removed from the more recent DSM-5 for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-5, Introduction, The Multiaxial System (2013).  

According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors, and that the examinee suffers no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms, or that the examinee suffers from some difficulty with social, occupational, or school functioning, but that the examinee generally functions well and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

II.  Facts

An October 2004 private treatment record indicates that the Veteran suffered from slight to severe sensorineural hearing loss in the left ear and slight to profound sensorineural hearing loss in the right ear.  

A February 2005 private treatment record notes that the Veteran suffered from PTSD and major depressive disorder. 

In June 2005, the Veteran was granted service connection for PTSD (at 30 percent disabling) and a bilateral hearing loss disability (at zero percent disabling) from September 2004.  He was denied entitlement to service connection for tinnitus.  

September 2005 private treatment records note that the Veteran suffered from bilateral "severe" arthritis of the knees.  An October 2005 private treatment record indicates that the Veteran suffered from mild to "mod[erate]/severe" sensorineural hearing loss affecting the left ear, and mild to profound sensorineural hearing loss affecting the right ear, with tinnitus affecting both.  

An April 2006 VA examination report, which addressed the severity of the Veteran's PTSD, indicates that the Veteran worked as a firefighter until sometime in 1983, when he retired after 27 years of service in that position.  The report indicates that the Veteran did not work in a full-time position after his retirement.  The report also indicates that the Veteran suffered from a double bypass surgery in November 2005, congestive heart failure in January 2006, hypertension, diabetes, and knee issues requiring possible knee replacement surgery.  Further, the Veteran suffered from alcohol abuse related issues.  The report notes that the Veteran suffered from severe sleep impairment, depression, moderate social isolation (with close family and friends), and other symptoms that had a negative "impact on the quality of his social relationships."  The Veteran recorded a GAF score of 50, indicating serious PTSD symptoms and/or serious impairment in social and/or occupational functioning.  

The RO granted entitlement to service connection for tinnitus in May 2006, from September 2004, and granted an increased rating of 50 percent for the Veteran's service-connected PTSD.  The Veteran did not receive a compensable rating for his service-connected bilateral hearing loss.  

A February 2007 VA medical opinion letter notes that the Veteran suffered from nightmares, sleep disturbance, intrusive thoughts, flashbacks, short-term memory impairment, loss of interest in activities, increased irritability, and difficulty concentrating, among other issues.  A March 2007 VA treatment record indicates that the Veteran suffered from "near complete obliteration of the medial joint compartment upon weight-bearing."  Two separate April 2007 VA medical opinion letters discussed the Veteran's PTSD.  A May 2007 VA mental health treatment record indicates that the Veteran was "not able to work in any capacity."  The Veteran filed a claim in May 2007, stating that his tinnitus impacted his hearing, exacerbated his PTSD, and "made it impossible . . . concentrate, focus or maintain employment[.]"  May and June 2007 VA treatment records note GAF scores of 58, indicating moderate symptoms of PTSD and/or moderate difficulty in social and/or occupational functioning.  

A formal TDIU application in September 2007, indicates that the Veteran holds a high school diploma, and that he has no other education or training.  The application also indicates that the Veteran was "retired on disability," and that he left the workforce in October 1983.  That same month, the Veteran submitted a note from a VA physician which stated that the Veteran "is unable to work because of disability related to his heart failure, [PTSD], and arthritis."  

August, September, and October 2007 VA treatment records indicate that the Veteran suffered from dyspnea (seemingly related to his heart disability) "that forces him to stop after 1 flight of stairs," and that "his exertional tolerance is limited mostly by severe osteoarthritis of both knees."  An October 2007 VA treatment record notes that the Veteran suffered from asbestos related pleural plaques.  

A December 2007 VA examination report notes the Veteran as suffering from asbestosis, in addition to his other disabilities.  The Veteran recorded a GAF score of 50, indicating serious PTSD symptoms and/or serious impairment in social and/or occupational functioning.  A January 2008 VA examination revealed that the Veteran suffered from tinnitus that "keeps him awake at night."  

In June 2008, the Veteran submitted a TDIU application which claimed a lung disability as the reason for his unemployability.  A VA treatment record recorded that same month notes the Veteran as recording a GAF score of 55, indicating moderate symptoms of PTSD and/or moderate difficulty in social and occupational functioning.  In July 2008, the Board denied the Veteran's claim of entitlement to a rating in excess of 50 percent for PTSD.

In August 2008, the Veteran stated that he was unable to work due to his medical problems.  Specifically, the Veteran noted that he suffered from congestive heart failure, pneumonia, and that he would need an implantable defibrillator.  A November 2008 VA medical opinion letter stated that the Veteran was unable to work "due to chronic heart disease."  

A March 2009 VA treatment record indicates that the Veteran suffered from exertional dyspnea related to lung disease.  An April 2009 VA treatment record notes a history of "asbestos lung disease with severe obstructive disease[.]"  A July 2009 VA treatment record indicates that the Veteran "passed out" during a pulmonary function tests and spent "a week in the hospital[.]"  

An April 2010 medical opinion letter submitted by the Veteran's VA physician stated that the Veteran was unable to perform physical labor due to "his multiple cardiac and pulmonary medical problems[.]"  

As part of an April 2010 VA examination to assess the severity of the Veteran's PTSD, the examiner opined in a corresponding report that "there is no evidence that any [mental] disorder has impacted his occupational functioning.  Rather, this veteran stated that he worked successfully and full time for twenty seven years as a NYC firefighter, with other reports showing that at the same time he worked part time as a bartender. . . . The two supporting medical letters he brought to today's evaluation note this veteran's inability to work due to his chronic and serious medical problems."

A November 2010 VA examination to assess the severity of the Veteran's hearing loss disability noted that the Veteran's "bilateral hearing loss has no significant effect on his employability as long as he is using amplification and employing effective communication skills."  

A contemporaneous examination to assess the severity of the Veteran's PTSD opined that the Veteran's PTSD has "significantly negatively impacted on his family role functioning, employment, physical health, interpersonal relationships, and leisure/recreation activities.  In this interviewer[']s opinion[,] this veteran is not capable of working or maintaining any sort of gainful employment due to his severe PTSD symptoms.  This is also the opinion of his psychologist who has had regular contact with him for the past 4 years.  This veteran is unemployable."  The Veteran recorded a GAF score of 45, indicating serious PTSD symptoms and/or serious impairment in social and/or occupational functioning.  A June 2011 VA medical opinion letter concurred with this opinion, finding that "the PTSD, alone, apart from the heart failure and the osteoarthritis renders him unable to secure and maintain substantially gainful employment." 

In September 2012, the RO granted the Veteran's request for TDIU, effective from November 2010.  A December 2012 decision granted an earlier effective date of April 2010 for the Veteran's TDIU. 

III.  Analysis

To establish a total disability rating based on individual unemployability, there must be an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  See 38 C.F.R. § 4.15.

The Veteran is service connected for PTSD rated as 50 percent disabling from September 2004 and 70 percent disabling from April 2010; tinnitus, rated as 10 percent disabling from September 2004; and  bilateral hearing loss, rated as non-compensably disabling from September 2004. He had a combined disability rating of 60 percent from September 2004 and 70 percent from April 2010.  

The evidence of record does not indicate that the Veteran's service-connected disabilities, standing alone, rendered him unable to maintain substantially gainful employment prior to April 2010.  

It appears that the Veteran's service-connected PTSD manifested in symptoms resulting in moderate to serious impairment in occupational functioning prior to April 2010.  This finding is also reflected by the Veteran's GAF scores during that period.  The Board also notes several VA treatment records, including, for example, September 2006 and November 2008 records, which record the Veteran as displaying "good" memory, "intact" concentration and attention, and "[l]ogical and goal directed" thought processes.  Given these findings, the evidence does not suggest that Veteran's PTSD symptoms (rated as 50 percent disabling during this period), rendered it impossible for him to follow a substantially gainful occupation.  Adding the non-compensable hearing loss and tinnitus rated at 10 percent does not change that conclusion.  

Certainly the May 2007 mental health treatment record states that the Veteran was unable to work in any capacity, but it did not include a rationale or discuss whether the Veteran's non-service-connected disabilities played a role in his unemployability.  The September 2007 medical opinion letter opined that the Veteran's PTSD, as part of his general constellation of disabilities, rendered him unemployable.  The November 2008 medical opinion letter attributes the Veteran's unemployability to his non- service-connected heart conditions.  The April 2010 VA medical opinion letter attributes his inability to perform manual labor to his cardiac and pulmonary issues.  None of the medical opinion letters provided prior to April 2010 make the case that it is the Veteran's service-connected disabilities alone which render it impossible for him to follow a substantially gainful occupation.  As previously state, non-service-connected disabilities cannot form the basis of TDIU.  

After considering the entirety of the record, it is the Board's conclusion that the evidence prior to April 2010, does not support a finding that the Veteran's service-connected disabilities, acting alone or in concert, prevented him from maintaining substantially gainful employment.  


ORDER

Entitlement to an effective date prior to April 2010 for an award of TDIU is denied.




____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


